OFFICE   OF   THE   ATTORNEY     GENERAL    OF   TEXAS
                        AUSTIN




                                   .!'.'I        ,,,




$I# Bkta   aor upon the oonteat8 thrrvoi @ml fh0 BtatO
Boardoio&atmlu4     a.lothorbomrdohavfneoh~6.ot
buildlug OS tb State and the oontoato  oi luoh
buildlaga, are borebyhuItruot.b       BOt    to &#ITO   woh
burrildings
          nor property lnmued,       notr%thStaodiBg      there
may be ltm     In the appropriationblllm authorizing
                                                                                    -
                                                                              --,
                                                                                        02

Dr. Ceo. W. Cox, February 14, 1939, Poge 8




        the OXpOBdittUW             Of WBOY       iOr th. PWWJBt    Of in-
        (luraaoe puluu.

        ProTidod,
                that           it    lm deolaredto ba tha          polloy
        oltho     Stata
                    hmunetor at the end 6f oaoh two-year
        prlod to 8o tl81 4lpproxlukl7
                            a           oae poroontof
        the Tolra 0r all ~UbllO btllldln&m own.4 w    the stste
        w   l   llaMagtund utll   ton per 0-t  of the total
        T&U   ~0s fi  WOh  bUfldb&#   hU  b.aB 880WUhtd,
        and .that thlm 8lBklBg fun6 mu     k  lBTwtoa    la
        the aboo 4lmtrlot8
                         af thlaState.*
                Nhllo thlaruolutlea doa not hawe t&o eiYeotOS
l #JOBW’d & U        pt   it        6OW    b T0   tb, OflOOt Oi l 1 U IQW    tb,
putlaulum~~o0tn8ol+e4ap0n                          lntha molutlo8801~
l  t&t partlamlu thing                    or ooadltlon ulatr or wtll mob
rwolut%on im otboryi~o revoked by tha Loglelaturo.




                Thfo~laloa    wwmlw     t&k opln&ta oi. Sha .Sonoreb&
w. I.   d*Ti..     wrlttdseteber  ;‘@a la&  -ua ,toilaa Ia gDok’86, Pa@+.
84 8,
    *lnlo 889
          B  u8r ll
                 a ll
                    llbwq8oBt                          o o a o wln@
                                                                  *la lo B 8.
                                                     Yo u rTb
                                                           8r y
                                                              tr u ly




IlRrob